Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Gregory Hunt, on 07/01/2020.

20. (Currently Amended) A computing apparatus operable to test a system under test comprising one or more computer programs being executed on one or more computer devices, the computing apparatus comprising: at least one hardware processor being configured to:
a) utilise a model of the system under test, the system under test comprising a plurality of operational states where at least one operational state has one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states, the model comprising a plurality of model states, at least some of the model states being representative of operational states of the system under test;
b) select, using the model, a sequence of one or more selectable model actions, wherein each model action is assigned to one or more model states and is representative of one or more executable actions of the system under test, wherein at least some of the model actions include preconditions that, if not met, indicate that the model actions are not allowable within the model states and wherein execution of model actions with no preconditions or model actions for which the preconditions met is allowed in the model states;
c) generate an automated test comprising a sequence of operation and validation commands defined by the one or more test description sections assigned to the selected sequence of model actions;
d) execute the automated test on the system under test and determine a group coverage factor comprising an average coverage that is based on a target value of a number of times for selecting each of the model actions in a group of model actions during a first iteration of the automated test and an actual number of times each of the model actions in the group is selected during the first iteration of the automated test; and
e) automatically select, using the group coverage factor, model actions to be executed during a second iteration of the automated test.


Reasons for Allowance

3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Sasin (US Patent 6011830), in view of Kumar (US PGPub 20110145643), in view of Taillefer (US Patent 8671394), and further in view of Broadfoot (US PGPub 20110145653), in view of Reich (US Patent 10157612), and further in view of Secer (US Patent 7797409) failed to disclose: a method for generating an automated test configured, when executed, to test a system under test comprising one or more computer programs being executed on one or more computer devices, the method comprising the steps of: a) defining a model of the system under test, the system under test comprising a plurality of operational states where at least one operational state has one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states, the model comprising a plurality of model states, wherein at least some of the model states are representative of operational states of the system under test, wherein the system under test includes an application, at least some of the operational states comprise pages displayed by the application, and at least some of the model states correspond to the operational states comprising pages displayed by the application; b) defining model actions and assigning one or more of the model actions to one or more of the model states, wherein each model action is selectable within a respective model state and is representative of one or more executable actions of the system under test, wherein defining the model actions includes specifying, via preconditions associated with the model actions, model actions that are not allowable within the model states and allowing, within the model states, execution of model actions with no preconditions or model actions for which the preconditions met in the model states; c) assigning one or more test description sections to one or more of the model actions, wherein each test description section comprises one or more operation commands configured, when executed as part of an automated test, to cause a test program to execute one or more operations on the system under test, and one or more validation commands operable, when executed as part of an automated test, to determine whether one or more operation commands have been executed correctly; d) selecting, using the model of the system under test, a sequence of model actions; and e) generating an automated test for execution on the system under test, the generated automated test comprising a sequence of operation and validation commands defined by the test description sections assigned to the selected sequence of model actions; f) executing the automated test and determining a group coverage factor comprising an average coverage that is based on a target value of a number of times for selecting each of the model actions in a group of model actions during a first iteration of the automated test and an actual number of times each of the model actions in the group is selected during the first iteration of the automated test; and g) automatically selecting, using the group coverage factor, model actions to be executed during a second iteration of the automated test, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Sasin, Kumar, Taillefer, Broadfoot, Reich and Secer discloses of a method for generating an automated test configured, when executed, to test a system under test comprising one or more computer programs being executed on one or more computer devices, the method comprising the steps of: a) defining a model of the system under test, the system under test comprising a plurality of operational states where at least one operational state has one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states, the model comprising a plurality of model states, wherein at least some of the model states are representative of operational states of the system under test, wherein the system under test includes an application, at least some of the operational states comprise pages displayed by the application, and at least some of the model states correspond to the operational states comprising pages displayed by the application; b) defining model actions and assigning one or more of the model actions to one or more of the model states, wherein each model action is selectable within a respective model state and is representative of one or more executable actions of the system under test, wherein defining the model actions includes specifying, via preconditions associated with the model actions, model actions that are not allowable within the model states and allowing, within the model states, execution of model actions with no preconditions or model actions for which the preconditions met in the model states; c) assigning one or more test description sections to one or more of the model actions, wherein each test description section comprises one or more operation commands configured, when executed as part of an automated test, to cause a test program to execute one or more operations on the system under test, and one or more validation commands operable, when executed as part of an automated test, to determine whether one or more operation commands have been executed correctly; d) selecting, using the model of the system under test, a sequence of model actions; and e) generating an automated test for execution on the system under test, the generated automated test comprising a sequence of operation and validation commands defined by the test description sections assigned to the selected sequence of model actions;
However, the prior art, Sasin, Kumar, Taillefer, Broadfoot, Reich and Secer failed to disclose the following subject matter such as “f) executing the automated test and determining a group coverage factor comprising an average coverage that is based on a target value of a number of times for selecting each of the model actions in a group of model actions during a first iteration of the automated test and an actual number of times each of the model actions in the group is selected during the first iteration of the automated test; and g) automatically selecting, using the group coverage factor, model actions to be executed during a second iteration of the automated test”
Claim 17 is the product claim, similar to the claim 1, and claim 18 is the system claim, similar to the claim 1. And claim 20 contains the similar allowable subject matter as in the claim 1. Therefore, claims 1-13 and 15-20 are allowed while claim 14 is canceled.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193